Case 1:19-cv-00591-MAC Document 1-2 Filed 11/20/19 Page 1 of 14 PageID #: 9




                               EXHIBIT B
Case 1:19-cv-00591-MAC Document 1-2 Filed 11/20/19 Page 2 of 14 PageID #: 10




                                EXHIBIT B
Case 1:19-cv-00591-MAC Document 1-2 Filed 11/20/19 Page 3 of 14 PageID #: 11




                                EXHIBIT B
Case 1:19-cv-00591-MAC Document 1-2 Filed 11/20/19 Page 4 of 14 PageID #: 12




                                EXHIBIT B
Case 1:19-cv-00591-MAC Document 1-2 Filed 11/20/19 Page 5 of 14 PageID #: 13




                                EXHIBIT B
Case 1:19-cv-00591-MAC Document 1-2 Filed 11/20/19 Page 6 of 14 PageID #: 14




                                EXHIBIT B
Case 1:19-cv-00591-MAC Document 1-2 Filed 11/20/19 Page 7 of 14 PageID #: 15




                                EXHIBIT B
Case 1:19-cv-00591-MAC Document 1-2 Filed 11/20/19 Page 8 of 14 PageID #: 16




                                EXHIBIT B
Case 1:19-cv-00591-MAC Document 1-2 Filed 11/20/19 Page 9 of 14 PageID #: 17




                                EXHIBIT B
Case 1:19-cv-00591-MAC Document 1-2 Filed 11/20/19 Page 10 of 14 PageID #: 18




                                EXHIBIT B
Case 1:19-cv-00591-MAC Document 1-2 Filed 11/20/19 Page 11 of 14 PageID #: 19




                                EXHIBIT B
Case 1:19-cv-00591-MAC Document 1-2 Filed 11/20/19 Page 12 of 14 PageID #: 20




                                EXHIBIT B
Case 1:19-cv-00591-MAC Document 1-2 Filed 11/20/19 Page 13 of 14 PageID #: 21




                                EXHIBIT B
Case 1:19-cv-00591-MAC Document 1-2 Filed 11/20/19 Page 14 of 14 PageID #: 22




                                EXHIBIT B
